Citation Nr: 1702854	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-44 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another or housebound status, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran was denied entitlement to TDIU in a July 2010 rating decision.  The Veteran did not appeal from that decision, and since that time has not submitted any further evidence of unemployability.  As such, the issue of entitlement to TDIU has not been re-raised by the record at this time.

The Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the Veteran's electronic claims file.  The Veteran and his spouse indicated, most recently during the hearing, that he requires near-constant A&A from his spouse due to his peripheral neuropathy.  38 U.S.C.A. §§ 1114 (s), (l); 38 C.F.R. § 3.350 (b), (i).  As such, the Board inferred the issue of entitlement to SMC for A&A or housebound status in a December 2015 remand.

The Board remanded the issue on appeal for additional development in December 2015.  The requested notice of evidence necessary to substantiate a claim for SMC for A&A or housebound status having been provided, the directives have been substantially complied with and the matter again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not render him permanently bedridden or so helpless as to be in need of regular A&A.

2.  The Veteran does not have a single service-connected disability ratable at 100 percent disabling.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular A&A or by reason of being housebound have not been met or approximated.  38 U.S.C.A. §§ 1114 (l), 1114(s), 1502 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In January 2016 the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim, and notice of the evidence necessary to substantiate a claim for SMC for A&A or housebound status.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the duty to assist, VA has associated with the electronic claims file the Veteran's post-service medical records.  The Veteran has also been afforded VA medical examinations related to his service-connected disabilities.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Again, the Veteran was informed of the evidence and/or information necessary to substantiate his claim in January 2016 per the Board's December 2015 remand.  Neither the Veteran nor his representative replied to this notice nor has indicated that there are any additional records to support the Veteran's claim.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran did not respond to the January 2016 notice, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159 (e) (West 2014).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular A&A.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

The following will be accorded consideration in determining the need for regular A&A: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a). 

Not all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) must be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular A&A, not that there is a constant need.  38 C.F.R. § 3.352 (a). 

"Bedridden" will be a proper basis for the determination of whether a veteran is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a). 

Under 38 U.S.C.A. § 1114 (s), SMC is payable if a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when a veteran is substantially confined as a direct result of service-connected disability to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

Analysis 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for SMC based on the need for A&A. 

As noted above, the Veteran and his spouse testified before the undersigned in October 2014, indicating that he requires near-constant A&A from his spouse due to his service-connected peripheral neuropathy.  

The evidence of record shows that the Veteran's left and right upper extremity peripheral neuropathy has been manifested by constant pain, paresthesias, numbness, the loss of upper extremity reflexes, and decreased muscle strength as demonstrated by a weakened grip.  The Veteran's wife also testified to the presence of pain and limited function in the Veteran's hands, specifically with respect to gripping and holding items.   

To this point, the Veteran was afforded VA examinations in October 2008 and July 2010 in which the examiners noted complaints of chronic, stabbing pain and painful paresthesias bilaterally with flare-ups of pain on a daily basis.  On examination there was no joint involvement, no motor weakness, atrophy or muscle fasciculations, or contact hypersensitivity.  Impaired/decreased sensation to pinprick and fine touch was noted bilaterally, and the examiners were unable to elicit biceps, brachioradialis, or radial deep tendon reflexes.

VA treatment records generally reflect continued complaints of and treatment for neuropathic pain of the upper extremities, occasionally described as severe.  A neurologic consultation from July 2009 noted that the Veteran's sensory perception was grossly intact with no motor function impairment, tremor, or fasciculation.  Deep tendon reflexes were noted to be decreased in all areas bilaterally.

In-patient treatment records from June 2014 noted subjective complaints of bilateral loss of grip strength as well as sharp chronic pain and numbness.  Muscle tone was noted to be hypertonic, and muscle strength was noted to be normal in the upper extremities.  The Veteran was noted to close his hand slowly, with some limitation of motion of the thumb and difficulty straightening his fingers.  Decreased light touch sensation was noted bilaterally with impaired gross and fine motor coordination noted on the left.

The Veteran was also afforded a VA examination in July 2015 in which the examiner noted complaints of severe pain in all extremities as well as numbness.  On examination the examiner noted moderate, constant pain; moderate right upper extremity paresthesias and numbness; and severe left upper extremity paresthesias and numbness.  Muscle strength was noted to be at least 4/5 bilaterally with no evidence of atrophy.  Reflexes were decreased bilaterally as was sensation to light touch.  No trophic changes were noted.  The examiner diagnosed the Veteran with mild incomplete paralysis of the median nerve and moderate incomplete paralysis of the ulnar nerve in the right upper extremity.  Concerning the left upper extremity, the examiner found there to be moderate incomplete paralysis of both the median and ulnar nerves.  Loss of use was not found to be present. 

In short, the Veteran's disability picture of the left and right upper extremity peripheral neuropathy is manifested by moderate to severe sensory impairment, including pain, paresthesias, numbness, and mild or minor physical impairment in the form of decreased reflexes and slightly decreased muscle strength.  No substantial muscle weakness, muscle atrophy, trophic changes or similar more serious physical manifestations were noted. 

The Veteran's left and right lower extremity peripheral neuropathy has been manifested by severe sensory impairment to include constant, severe pain and numbness, muscle weakness, and impaired or absent reflexes.  These symptoms have been found to result in difficulty ambulating and have resulted in the Veteran's use of a wheelchair.  The Veteran and his spouse also testified to severe pain as well as difficulty with ambulation and limitations on walking. 

To this point, the Veteran was provided with VA examinations in October 2008, July 2010, and July 2015.  Symptoms were noted to include constant, burning pain; sharp, stabbing pain in both lower extremities; and numbness in both legs.  The Veteran further indicated that his lower extremity symptoms interfered with his ability to ambulate and that he experienced flare-ups of pain on a daily basis.  On examination, there was no associated joint involvement, muscle atrophy or fasciculations, or hypersensitivity.  Impaired/decreased sensation to pin prick and fine touch was present, and patellar and Achilles deep tendon reflexes could not be elicited.  The July 2010 examiner noted no balance or coordination problems; however, the July 2015 VA examiner noted abnormal gait, as at the time the Veteran was wheelchair bound due to severe neuropathic pain in his legs.  Overall, the Veteran was noted to have bilateral, moderately severe incomplete paralysis affecting the sciatic nerve.

VA treatment records generally reflect continued complaints of and treatment for bilateral lower extremity neuropathic pain.  A July 2009 neurologic consultation noted that the Veteran had decreased deep tendon reflexes in all areas, but that peripheral sensation was grossly intact, and that peripheral motor abilities were 100 percent in all areas.  June 2014 in-patient treatment records noted decreased sensation to light touch and difficulty ambulating. 

In short, however, at no point was the Veteran noted to have muscle atrophy of any type.  While the Veteran has muscle weakness, there is no lay or medical evidence of atrophy.  There is no evidence of symptomatology such as foot drop or complete loss of active movement of the muscles below the knee or of symptoms that are of comparable severity. 

The Board recognizes that the VA treatment records and examinations also indicate that the Veteran gets assistance with daily activities such as bathing, dressing, and toileting.  Moreover, as noted above, the evidence of record shows that the Veteran is wheelchair bound.  However, the evidence of record does not show an inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances, inability to feed himself, inability to attend to the wants of nature, or incapacity (physical or mental) which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  As such, the criteria set forth at 38 C.F.R. § 3.352 (a) is not met, and the Veteran is not entitled to SMC based on the need for regular A&A of another person.

Based on a thorough review of the record, the Board also finds that the preponderance of the evidence is against the Veteran's claim for SMC based on housebound status.  The Veteran has no single service-connected disability evaluated as 100 percent disabling and thus he is not entitled to SMC based on being housebound. 

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to SMC based on the need for A&A or housebound status.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on the need for the regular A&A of another, or housebound status, due to service-connected disabilities is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


